—Order, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about September 12, 2005, which denied respondent mother’s motion to vacate default in the termination of her parental rights, unanimously affirmed, without costs.
It is well settled that a parent seeking to vacate a default in a proceeding to terminate her parental rights must establish a reasonable excuse for the default as well as a meritorious defense to the proceeding (Matter of Simon J., 40 AD3d 317 [2007]; see also Matter of Laura Mariela R., 302 AD2d 300 [2003]), and that determination is a matter left to the sound discretion of the Family Court (see Matter of Joei R., 302 AD2d 334, 335 [2003], lv dismissed 100 NY2d 575 [2003]). While respondent’s failure to attend the hearing may have been excusable, we find that she has not set forth a meritorious defense to the termination proceeding. Concur—Mazzarelli, J.P., Andrias, Catterson and McGuire, JJ.